Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The instant claims e.g. claim 1 recite particular units including a pre-filtering unit, SWRO, MCDI, and post-filtering unit.  The terms are understood to represent sufficient structure within the art of water treatment such that 112(f) interpretation is not required.  Further, the structures of the SWRO and MCDI units are explicitly recited in claim 1.  In the event that 112(f) interpretation of the pre-filtering and post-filtering units is intended, such limitations are explicitly recited in dependent claims 2 and 3, and will be addressed as alternative grounds of rejection to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al (CN 107746097 A) in view of Yu et al (CN 101331088 A), Qian et al (CN 102588240 A), and Lee et al (Desalination of a thermal power plant wastewater by membrane capacitive deionization – Desalination, 2005), optionally in view of Weigel et al (US PGPub 2013/0146541 A1).
Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114.II).
	Machine translations of the descriptions of Xiao, Yu, Qian, and Zhu are provided with this action.
	With respect to claim 1, Xiao teaches a system for seawater desalination [0002] which includes a combination of RO and capacitive deionization, which includes a pre-filtration system including a raw water pump (22), multimedia filter (1), and microfilter (2) [0029, Fig. 1] followed by an SWRO system with energy recovery which includes a module (6) with suitable inputs and outputs, a high pressure 
	The system of Xiao essentially differs from the instant claims in that the CDI system is not taught as an MCDI (membrane capacitive deionization) system, and is not taught as containing at least 3 assemblies in parallel.  Further, the system is not demonstrated as being capable of pressurizing a portion of the RO seawater to a pressure required for RO by use of the energy recovery system (i.e. without an additional boost pump on that flow path).
	Regarding the use of MCDI specifically, Lee teaches that MCDI i.e. a CDI system with added ion-exchange membranes, within the field of desalination, may significantly enhance salt removal compared to standard CDI [Abs].  As such, the use of MCDI specifically for the system taught by Xiao would have been obvious to one of ordinary skill in the art i.e. to improve efficiency or efficacy.
	Regarding the use of multiple MCDI stages in parallel as claimed, Yu teaches desalination supercapacitors [0002] i.e. deionization batteries [0025] and teaches embodiments with e.g. 3 stacks [0047, Fig. 6] and teaches that energy recovered from a particular stack during a discharge process (i.e. during regeneration) may be fed to the grid and/or to charge another stack (i.e. during the other stack’s desalination process) [0052] by a suitable controller.  This system may be used e.g. downstream of an RO system [Fig. 8, 0057] as well as with suitable pre- and post-treatment.  It would have been obvious to one of ordinary skill in the art to provide multiple stages in parallel in Xiao’s taught system because, as in Yu, the regeneration cycle of a particular stack may be useful for charging the desalination cycle of another stack, and systems may be provided with a large number of stacks arranged in a useful manner.  
	Regarding the energy recovery device, Qian teaches a self-pressurizing energy recovery device for e.g. SWRO use [0002] which provides reliable operation and high efficiency [0008] and allow operation to RO pressures  using only the low-pressure feed pump, without an additional boost pump [0027].  In view of this, it would have been obvious to one of ordinary skill in the art to include such a device in Xiao’s taught system, to remove the need for additional booster pumps and more efficiently recover energy from the SWRO concentrate.

    PNG
    media_image1.png
    757
    606
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    774
    638
    media_image2.png
    Greyscale

	With respect to claim 2, as above Xiao teaches pretreatment elements consistent with the claim requirements i.e. a pump, multimedia filter, and microfilter in series.
	With respect to claim 5, see MPEP 2144.04 VI.B; duplication of parts is generally obvious to those of ordinary skill in the art.  Further, as discussed above, Yu teaches that each unit may include a large number of stacks, and Weigel similarly teaches that each stage of a treatment unit may contain a large number of parallel cells.  As such, the provision of multiple modules representing each MCDI assembly is at minimum obvious to one of ordinary skill in the art.
	With respect to claim 6, the claimed components would be obvious and/or necessary for an MCDI system.  See e.g. Lee Fig. 2; the MCDI system would necessarily contain suitable electrodes, ion exchange membranes, and a flow spacer, as well as a suitable shell.  Further, provision of suitable inlets for both the desalination phase (i.e. receiving SWRO permeate and outputting further-desalinated water product) and desorption phase (receiving purified water input and outputting concentrated saline water) would be necessary in view of the phases taught by Xiao and/or Yu.  Finally, the provision of 
	With respect to claims 7 and 8, as above at least Yu teaches a suitable controller which may switch circuits as necessary to allow for energy transfer e.g. between charging and desorbing units.  The specific circuit pattern employed represents the intended use of the claimed device as currently understood (i.e. in the absence of a clear recitation of particular programming or configuration of a programmable control unit).
	With respect to claim 9, the system of Xiao is arranged as claimed i.e. such that the SWRO treats high-concentration seawater or the like and the MCDI treats low-concentration permeate from the SWRO.  The specific concentrations employed represent the intended use of the claimed device, or are directed to the material worked upon by the claimed device (see MPEP 2115), such that they do not distinguish over the taught system.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al in view of Yu et al, Qian et al, and Lee et al, further in view of Hu (CN 206985913 U), optionally in view of Weigel et al.
	A machine translation of the description of Hu is provided with this action.
	As discussed in the claim interpretation section above, in the case that the post-filtration unit is interpreted under 112(f) i.e. to include both activated carbon and a PP cotton filter, then the rejection of claim 3 serves as an alternate rejection of claim 1 i.e. addressing these specific features (as above, the elements required by claim 2 i.e. by the pre-filtration unit are already taught by Xiao).
	With respect to claim 3, Xiao teaches as above including an activated carbon post-filter treatment.  Xiao is silent to the use of a PP cotton filter upstream of the activated carbon and downstream of the CDI.

	With respect to claims 1, 2, and 5-9, see the rejections presented above.  If the features of claim 3 (or equivalents thereof) are interpreted as required in claim 1, via a 112(f) interpretation, then the use of PP cotton in addition to activated carbon would have been obvious in view of Hu, as discussed above.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is represented by Qian, discussed above.  Qian teaches an energy recovery system similar to the instant invention, including relevant valves (pilot valve, reverse valve) and connected pistons through a central valve block.  However, Qian does not teach or suggest the specific structural requirements and resulting flow paths required by instant claim 4, most particularly the arrangement in which the hydraulic cylinders are divided into six chambers by the piston assembly; instead, Qian teaches a separate pilot piston separate and parallel to the primary piston rod.  The prior art, alone or in combination, would not have led one of ordinary skill in the art to adopt the claimed structure, in which .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777